— In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Morrison, J.), dated October 14, 1987, which, upon a jury verdict, is against her and in favor of the defendant.
Ordered that the judgment is affirmed, with costs.
The plaintiff was allegedly injured when the defendant’s parked car rolled down a hill, striking the front of her house. At the time of the accident, the plaintiff was sitting up in her bed, which was against the wall that was struck by the defendant’s car. The jury found in favor of the defendant concluding that the accident was not the proximate cause of the plaintiffs injuries. The plaintiff claims, inter alla, that the jury verdict should be set aside in light of the defense counsel’s conduct throughout the trial, and further alleges that the verdict was against the weight of the evidence.
During the trial, the plaintiff objected to opposing counsel’s alleged improper cross-examination of the plaintiff’s medical witness and summation. These objections were sustained by the trial court. We find that counsel’s conduct did not reach the level of impropriety which would warrant setting aside the verdict (see, Reilly v Blake Discount Dept. Stores, 39 AD2d 925).
We further find that the verdict is supported by the record and was based on a fair interpretation of the evidence (Nicastro v Park, 113 AD2d 129). While there was conflicting testimony on certain issues, the jury apparently resolved the disputed issues of fact in favor of the defendant.
We have considered the plaintiff’s remaining contentions, and find them to be without merit. Lawrence, J. P., Rubin, Spatt and Sullivan, JJ., concur.